U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark one) [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2010 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 33-19961 Santeon Group, Inc. (Exact name of registrant as specified in its charter) Delaware 01-0623010 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 11710 Plaza America Drive, Suite 2000, Reston, Virginia 20190 (Address of principal executive offices, including zip code) (703) 970-9200 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] As of August 18, 2010, there were 325,054,859 shares of the issuer’s common stock outstanding. SANTEON GROUP, INC. INDEX Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets as of June 30, 2010 (unaudited), and December 31, 2009 (audited) 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 (unaudited) and 2009 (unaudited) 4 Consolidated Statement of Stockholder (Deficit) Equity for the Three and Six Months Ended June 30, 2010 (unaudited) 5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 (unaudited) and 2009 (unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4T.Controls and Procedures. 12 PART II - OTHER INFORMATION 14 Item 1. Legal Proceedings. 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 14 Item 3. Defaults upon Senior Securities. 18 Item 4. Submission of Matters to a Vote of Security Holders. 18 Item 5. Other Information. 18 Item 6. Exhibits. 18 Signatures 18 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements SANTEON GROUP, INC. CONSOLIDATED BALANCE SHEETS June 30, 2010 and December 31, 2009 6/30/2010 (unaudited) 12/31/2009 Current Assets Cash $ $ Accounts Receivable - Total Current Assets Non Current Assets Fixed Assets, net of Depreciation Software, net of Amortization Intangible Assets (SoftwareUnder Development) - Total Non Current Assets TOTAL ASSETS $ $ Current Liabilities Accounts Payable Notes Payable Notes Payable, Related Parties Total Current Liabilities Total Liabilities Capital/Owners' Equity Preferred stock, $.001 par value; 50,000,000 shares authorized, -0- and -0- shares inssued and outstanding - - Common Stock, Par Value $.001; 700,000,000 Shares Authorized;325,054,859 and 149,428,053 Shares Issued and Outstandingat June 30, 2010 and December 31, 2009, respectively Additional Paid in Capital Retained Earnings (Deficit) ) ) Subscription Agreement ) ) Treasury Stock ) - Total Equity ) TOTAL LIABILITIES & EQUITY $ $ The accompanying notes are an integral part of these statements 3 SANTEON GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Six Months Ended June 30, 2010 and 2009 Three Months Ended June 30 Six Months Ended June 30 2010 (unaudited) 2009 (unaudited) Restated 2010 (unaudited) 2009 (unaudited) Restated Revenues $ Operating Expense Communication Services Compensation Expense General & Administrative Depreciation & Amortization Professional & Consulting Fees Total Operating Expense Net Income (loss) Net loss charged to common shareholders ) (221,438 ) ) ) Net loss applicable to common shareholders Basic and diluted $ ) $ ) $ ) $ ) Weighted Average number of shares outstanding Shares Outstanding The accompanying notes are an integral part of these statements 4 SANTEON GROUP, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ (DEFICIT) EQUITY For the Six Months Ended June 30, 2010 Common Stock Additional Subscription Treasury Accumulated Shares Amount Paid In Capital Receivable Stock Deficit Total Balance, December 31, 2009 $ $ $ ) $
